internal_revenue_service number release date index number ------------------- ------------------------------ ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy ------------ id no person to contact ----------------- telephone number -------------------- refer reply to cc ita b04 plr-p-116360-14 date september ------------ dear this responds to your request for a private_letter_ruling concerning whether sec_104 of the internal_revenue_code excludes from your gross_income payments a city made to you to insulate your home from noise from temporary construction and thereby avoid possible exacerbation of a physical illness to a member of your household in a telephone conversation we informed your authorized representative that we could not issue a ruling on this matter due to the factual nature of the issues involved see sec_4 of revproc_2014_3 2014_1_irb_111 we hope however that the following general information is helpful under sec_61 gross_income means all income from whatever source derived gross_income extends to undeniable accessions to wealth clearly realized over which the taxpayers have complete dominion unless specifically excluded 348_us_426 not only is sec_61 broad in scope exclusions from gross_income must be narrowly construed 515_us_323 one of these exclusions sec_104 permits a taxpayer to exclude from gross_income damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness under current law it appears that payments to avoid possible future exacerbation of a physical injury or physical sickness would not qualify for exclusion under sec_104 and would be includible in gross_income under sec_61 see 304_f2d_574 9th cir aff’g 35_tc_646 43_tc_77 in starrels both the tax_court and the court_of_appeals for the ninth circuit concluded that payments made pursuant to a prior consent to a future invasion of privacy rights failed to qualify for exclusion under sec_104 the ninth circuit noted that t he language of sec_104 reads most naturally in terms of payment for injuries sustained prior to a suit or settlement agreement the ‘exemption is allowed for damages which have already occurred and there is no suggestion of an exemption for amounts paid for possible future damages f 2d pincite in roosevelt the tax_court approved this rationale in denying the sec_104 exclusion for compensation paid for the waiver of possible future personal injuries this letter is an information_letter which calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2014_1 2014_1_irb_1 in accordance with the provisions of a power_of_attorney currently on file with this office we are sending a copy of this letter to your authorized representative if you have any questions please contact our office at ----- ------------ sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
